COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In the Interest of H.L.W. and S.K.W., Children
Appellate case number:        01-21-00654-CV
Trial court case number:      91619-F
Trial court:                  300th District Court of Brazoria County

        Appellant, father, has filed a notice of appeal of the trial court’s November 18, 2021
order in a suit affecting the parent-child relationship. Father’s brief was due on January 3,
2022. See TEX. R. APP. P. 38.6(a). However, no brief was filed by that deadline. On
January 5, 2022, the Clerk of this Court notified appellant that the time for filing his
appellant’s brief had expired. Also on January 5, 2022, father, through counsel, filed a
motion for extension of time to file his appellant’s brief, requesting that the deadline for
filing father’s brief be extended to January 25, 2022. The Court granted the motion and
extended the deadline for filing father’s brief to January 25, 2022.
        On January 24, 2022, father, through counsel, filed a second motion to extend time
for filing his appellant’s brief. In the second motion to extend, father’s appointed counsel
requests that the deadline for filing an appellant’s brief on behalf of father be extended to
February 25, 2022. Because this appeal involves the termination of the parent-child
relationship, this Court is required to bring the appeal to final disposition within 180 days
of November 18, 2021, the date the notice of appeal was filed, so far as reasonably possible.
See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app.
        Accordingly, father’s second motion to extend time for filing his appellant’s brief
is granted in part. Appellant’s brief must be filed on or before February 11, 2022. If an
appellant’s brief is not filed by February 11, 2022, as directed in this order, the Court will
abate the appeal and direct the trial court to hold a hearing to determine whether appellant
still wishes to prosecute his appeal and whether substitute counsel should be appointed.
See TEX. FAM. CODE ANN. § 107.016(2) (providing appointed counsel must continue to
serve until appeal is exhausted or waived, or attorney is relieved of his duties and replaced
by court).
      It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra______
                    Acting individually  Acting for the Court

Date: ___January 26, 2022_____